Case 1:16-cv-00853-MSG Document 486 Filed 09/19/19 Page 1 of 1 PageID #: 7054



                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 AMGEN INC.,

                Plaintiff,
                                                            Civ. No. 16-853-MSG
        V.
                                                            CONSOLIDATED
 AMNEAL PHARMACEUTICALS LLC, et al.,

               Defendants.



                                            ORDER


       AND NOW, this 18th day of September, 2019, upon consideration of the Motion to Enforce

the Parties' Settlement Agreement (DJ. 436) filed by Sun Pharma Global FZE, Sun

Pharmaceutical Industries Ltd., and Sun Pharmaceutical Industries, Inc., Amgen' s Response in

Opposition filed thereto (D.I. 455), Sun's Reply Brief(D.I. 465), and Amgen's Surreply Brief(D.I.

478), and after a hearing held on June 13, 2019, for the reasons stated in the accompanying

Memorandum Opinion, it is hereby ORDERED that that the Motion to Enforce the Parties'

Settlement Agreement and Sun's request for discovery are DENIED.



                                            BY THE COURT:
